Name: COMMISSION REGULATION (EC) No 2473/97 of 11 December 1997 amending Regulation (EC) No 1487/95 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community
 Type: Regulation
 Subject Matter: trade;  production;  regions of EU Member States;  cooperation policy;  animal product
 Date Published: nan

 L 341 /40 EN Official Journal of the European Communities 12. 12. 97 COMMISSION REGULATION (EC) No 2473/97 of 11 December 1997 amending Regulation (EC) No 1487/95 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 introducing specific measures for the Canary Islands concerning certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 4 (4) thereof, Whereas the amounts of aid for the supply of the pigmeat sector to the Canary Islands have been settled by Commission Regulation (EC) No 1487/95 of 28 June 1995 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community (3), as last amended by Regulation (EC) No 1881 /97 (4); whereas, as a consequence of the changes in the rates and prices for cereal products in the European part of the Commu ­ nity and on the world market, the aid for supply to the Canary Islands should be set at the amounts given in the Annex; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Annex II to amended Regulation (EEC) No 1487/95 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 173 , 27 . 6 . 1992, p . 13 . (2) OJ L 320, 11 . 12 . 1996, p . 1 . ( 3) OJ L 145, 29 . 6. 1995 , p. 63 . h) OJ L 265, 27 . 9 . 1997, p . 65 . 12. 12. 97 [ EN Official Journal of the European Communities L 341 /41 ANNEX 'ANNEX II Amounts of aid granted for products coming from the Community market (ECU/100 kg net weight) Product code Amount of aid 0203 21 10 9000 5,2 0203 22 11 9100 7,8 0203 22 19 9100 5,2 0203 29 11 9100 5,2 0203 29 13 9100 7,8 0203 29 15 9100 5,2 0203 29 55 9110 8,8 NB: The product codes as well as the footnotes are defined in Regulation (EEC) No 3846/87.'